Per Curiam.
The trial court issued a writ of certiorari to review the action of the county board of Lyon county in designating a certain highway in said county as a state road and also to review the order of the state commissioner of highways consenting to such designation. On the return the court discharged and dismissed the writ. The relators appeal. Respondents move to dismiss the appeal. The case is to be determined on the record made by the officers whose action is sought to be reviewed. State v. City of Duluth, 125 Minn. 425, 147 N. W. 820. On the record we see no question presented except the question whether the county board acted wisely in designating the road in question a state road and whether the commissioner of highways acted wisely in consenting to such designation. These questions are not judicial but purely legislative and are not reviewable by the court on certiorari.
See Sinclair v. Board of County Commissioners of Winona County, 23 *525Minn. 404, 23 Am. Rep. 694; Christlieb v. County of Hennepin, 41 Minn. 142, 42 N. W. 930; State v. Clough, 64 Minn. 378, 67 N. W. 202.
The appeal is therefore manifestly without merit and on that ground should be dismissed.
See Johnson v. St. Paul City Ry. Co. 68 Minn. 408, 71 N. W. 619; Kennedy v. Fidelity & Casualty Co. 100 Minn. 144, 110 N. W. 624.
Appeal dismissed.